DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2 directed to an invention non-elected without traverse.  Accordingly, claims 1-2 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 1 and 2.
Allowable Subject Matter
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3 and 4, the prior art fails to disclose or fairly suggest the apparatus as claimed. In particular, the closest prior art, Makino et al. (US 2017/0229237), as cited in the IDS dated 2/3/2022, hereinafter “Makino,” teaches an apparatus for heat treating a laminated body of amorphous alloy ribbon.  Two heated heating plates (104a, 104b) are driven to contact and pressurize the amorphous alloy ribbon (102) by pressurization drive mechanisms (108a, 108b) so as to heat and crystallize the amorphous alloy ribbon (102).  Para. [0067].  The amorphous alloy ribbon is laminated from several to less than 40 laminated layers, for example.  Para. [0057].   
In contrast, claims 3 and 4 are directed to an apparatus which is configured to heat laminated metal foils to transform amorphous soft magnetic material to a crystallized phase. To do so, the claimed apparatus contains one or more magnets, which are configured to separate the laminate, and a heating device which is configured to heat the separated metal foils to crystalize them. Makino fails to teach or adequately suggest one or more magnets configured to separate the adjacent metal foils in the laminate. In contrast, Makino teaches that its apparatus contacts and pressurizes the laminate during heating, which suggest that the layers of laminate are kept together during heat. Thus, the prior art neither teaches nor suggests the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734